DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Timothy E. Manning (Reg. No., 48,964) on 3/23/2022.

The application has been amended as follows: 

Please amendment claim 14 line 1-2 as follows:

14.(Currently Amended) A non-transitory computer readable medium 

Notice to Applicants
This communication is in response to the Application filed on 5/28/2020.
Drawings
The drawings are objected to because the unlabeled rectangular box(es) shown in the drawings, Figures 1, 2 , 3, and 4 (elements 106, 108, 200, 202, and so on) should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record of US 11,089,970 discloses imaging fluid flow into region of interest. It is based on standard TOF sequence. A recently presented method for the acquisition of intracranial arteries is based on Arterial Spin Labeling (ASL). The basic principle of ASL Angiography is the inversion of the up streaming blood of a single artery or all arteries at once. After acquisition of an image with inversion (label) and an image without inversion (control), subsequent subtraction results in angiograms with high SNR, as the background signal is ideally cancelled out. However, image subtraction as a prerequisite and makes this method sensitive to subject motion and prolongs acquisition times; US 2016/0135775 discloses system and method for time-resolved, 3D angiography with physiological information. the time series of 2D-DSA images and the 3D-DSA images can be produced from image data acquired using a single medical imaging system and contrast agent injection or from different sets of image data acquired separately using different medical imaging systems and contrast agent injections. In either case, the time-resolved 3D image produced by combining the DSA images depicts the subject's vascular structures with both excellent spatial and excellent temporal resolution and may thus be referred to as a 4D-DSA image. As used herein, this time-resolved 3D image may also be referred to as a 4D image, a 4D angiographic image, or a 4D DSA image The 4D-DSA images can be displayed as “pure” arterial, pure venous, or composite arterial and venous images and can be fully rotated during each state of the filling of the vasculature, thereby enabling greatly simplified interpretation of vascular dynamics. 
However, the cited art of record fails to teach, disclose or suggest .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9,712,738 – discloses a system, machine, device, manufacture, circuit, composition of matter, and/or user interface adapted for and/or resulting from, and/or a method and/or machine-readable medium comprising machine-implementable instructions for, activities that can comprise and/or relate to, via a device comprising an electro-active lens, automatically acquiring at least two images of a scene. See, Fig. 6 where At activity 6500, which of the two (or more) images has the best focus (such as for a particular object, focal depth, and/or region of the images and/or scene, etc.), can be determined. At activity 6600, a selected image can be automatically rendered, that image having the best focus (such as for a particular object, focal depth, and/or region of the images and/or scene, etc.). At activity 6700, a selected image can be stored, such as outside of the photographic device. At activity 6800, a composite image, such as an image that comprises a plurality of automatically selected regions from the at least two images, each selected region having a best focus with respect to a corresponding region of each of the at least two images, can be automatically rendered.
US 7,689,267 – discloses a technique and apparatus for providing preferential enhancement of an artery of interest relative to adjacent veins and background tissue by correlating the collection of a predetermined portion of data (for example, image data which is representative of the central portion of k-space) of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669